Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Greg M. Threadgill (Reg. No. 63,578) on 03/02/2021.

The application has been amended as follows: 

Claim 6, line 1, has been amended such that the phrase “according to claim 6” has been changed to -- according to claim 5--.

Claim 13, line 10, has been amended such that the phrase “the base” has been changed to –a base--.

Claim 14, line 2, has been amended such that the phrase “a base” has been changed to –the base--.
Allowable Subject Matter
Claims 1 and 3-20 are allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: in part, contrary to Applicant’s statement that the independent claims 1 and 13 have been amended with the objected to but otherwise allowable subject matter from previous claim 14, present claims 1 and 13 have only incorporated a portion of the objected to but otherwise allowable subject matter from previous claim 14 – “wherein the current position sensed by the plurality of sensors comprises an angle between the plurality of lights and the base.” Despite this partial amendment, the presently recited independent claims are still allowable over the prior art.  Additionally, the prior art does not disclose, imply, suggest, teach or anticipate the presently claimed invention and/or provide a properly motivated combination thereof making the presently claimed invention obvious as defined by claims 1 and 13 in their entireties.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON F ROANE whose telephone number is (571)272-4771.  The examiner can normally be reached on generally Mon-Fri 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON F ROANE/Primary Examiner, Art Unit 3792